United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                         Charles R. Fulbruge III
                           No. 06-11151                          Clerk
                         Summary Calendar


  MICHAEL L. FOGARTY; DOROTHY E. FOGARTY; APRIL M. C. FOGARTY;

                                            Plaintiffs-Appellants,

                              versus

    USA TRUCK, INC.; ERIC MCCONNELL, INSURANCE RISK MANAGER;
        MARC T. LEVIN, ESQ.; DAVID ALBERT COLECCHIA, ESQ.;


                                             Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       Case No. 3:05-CV-1783
_________________________________________________________________


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          This case arises out of a March 1999 highway collision in

which Appellant Michael F. Fogarty rear-ended a truck while making

a delivery in Adams County, Pennsylvania, during the course of his

employment as a truck driver for Appellee USA Truck, Inc.            USA

Truck terminated Fogarty shortly thereafter.      In a subsequent

Pennsylvania state-court action initiated by the driver of a third

vehicle involved in the accident, Fogarty and USA Truck were

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
represented by Pennsylvania attorney Marc T. Levin. Levin withdrew

from the litigation because he perceived a potential conflict of

interest in the simultaneous representation of Fogarty and USA

Truck.   Fogarty then retained another Pennsylvania attorney, David

Colecchia, only to fire him later.       The state-court suit was

eventually settled.

           After moving to Texas, in September 2005 Fogarty filed a

pro se action on behalf of his wife, daughter, and himself in the

district court for the Northern District of Texas against Levin,

Colecchia, USA Truck, and Eric McConnell, a USA Truck Insurance

Risk Manager.   Though it is difficult precisely to ascertain the

nature of the allegations Fogarty raised in his original complaint,

they ostensibly include: (1) legal malpractice and breach of

contract against attorney Colecchia; (2) legal malpractice and

“insurance bad faith” against attorney Levin; and (3) wrongful

termination, negligence per se, and “insurance bad faith” against

USA Truck and McConnell.      After an independent survey of the

pleadings and record, the district court adhered to the magistrate

judge’s recommendations and dismissed all claims against Colecchia

and McConnell for lack of personal jurisdiction, and all claims

against Levin and USA Truck for failure to state a claim.

                        Standard of Review

           Because Fogarty did not timely object to any of the

rulings below, the litigants contend that the plain-error standard



                                 2
governs our review.          We do not agree.         Even though a party’s

failure timely to file written objections to a magistrate judge’s

factual findings and legal conclusions typically gives rise to

plain-error review on appeal, when, as here, the district court

undertakes an independent review of the record, we review de novo.

See Guillory v. PPG Indus., Inc., 434 F.3d 303, 308 (5th Cir.

2005).      This    exception   to   the    usual   plain-error   standard   is

especially relevant in the context of pro se cases.               See Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc).    Our review here is thus de novo.         Guillory, 434 F.3d at

308.     Irrespective of the standard we use, however, there was no

error below.

                           Claims Against Colecchia

             Fogarty does not contest the magistrate judge’s findings

that personal jurisdiction over Colecchia was lacking and that

venue in the Northern District of Texas was improper.                 Instead,

citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 82 S. Ct. 913

(1962), Fogarty contends that the district court erred in failing

to dismiss without prejudice or transfer the case under 28 U.S.C.

§ 1404(a) or § 1406(a).           This argument is meritless. Goldlawr

stands only for the proposition that a district court may transfer

a   case   even     when   it   lacks   personal     jurisdiction    over    the

defendants. 369 U.S. at 466-67, 82 S. Ct. at 916.            Nothing in

Goldlawr requires a district court to transfer a case, nor do any



                                        3
of the circumstances cited by the Goldlawr Court militate against

dismissal here.       See id. at 466, 82 S. Ct. at 915-16.            The record

reveals no reason to second-guess the district court’s decision to

dismiss all claims against Colecchia or its refusal to transfer the

action.

                           Claims Against Levin

            Fogarty likewise argues that Goldlawr applies to the

district court’s dismissal of his claims against Levin.                    Those

claims,    however,     were    not    dismissed   for    lack   of    personal

jurisdiction, but instead for failure to state a claim.                 See FED.

R. CIV. P. 12(b)(6).      Goldlawr does not apply to dismissals made

under Rule 12(b)(6).       Moreover, Levin did not challenge personal

jurisdiction or venue.         He relied only on Rule 12(b)(6).         Fogarty

cannot    simply   bootstrap     his   jurisdiction   and   venue     arguments

against Levin when only a Rule 12(b)(6) dismissal is at issue.

Finally,    Fogarty    makes    only    a   perfunctory   challenge      to   the

magistrate judge’s finding that he failed to plead facts sufficient

to withstand summary judgment on the malpractice and insurance bad

faith claims.      No facts are pleaded to support those claims.              The

district court did not err with respect to Levin.

                   Claims Against USA Truck & McConnell

            Because Fogarty has not briefed his negligence per se and

wrongful-termination claims, they are waived.             Man Roland, Inc. v.

Kreitz Motor Express, Inc., 438 F.3d 476, 481 n.7 (5th Cir. 2006);


                                        4
FED. R. APP. P. 28(a)(9)(A).    Next, his argument that the district

court’s failure to transfer the USA Truck and McConnell claims was

error fails for the reasons given above in relation to the Levin

claims: Goldlawr does not apply to dismissals made under Rule

12(b)(6).    As to the bad-faith insurance claim Fogarty raises, he

has pled no facts to indicate that USA Truck was obliged to provide

him with legal representation in the Pennsylvania state-court

action.   Assuming arguendo the existence of such a duty, USA Truck

did initially provide Fogarty with attorney Levin’s services.    Our

review of the record reveals no facts to substantiate Fogarty’s

claim that USA Truck violated a duty of good-faith due to him, if

one existed at all.

                               Conclusion

            For the foregoing reasons, the district court’s dismissal

of all claims against Appellees is

                                                AFFIRMED.




                                   5